Memorandum Opinion issued March 20, 2014 Withdrawn; Affirmed and
Substitute Memorandum Opinion filed April 3, 2014.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00218-CR

                  DANIEL MICAH VERMILYEA, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1335846

   SUBSTITUTE                 MEMORANDUM                      OPINION


      We withdraw the opinion issued March 20, 2014 and issue this opinion in its
place. Appellant entered a plea of not guilty to indecency with a child. On March
8, 2013, the trial court sentenced appellant to confinement for nine years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed
a timely notice of appeal.
      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. On March 24, 2014, appellant filed a pro se response
to counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the brief would add nothing
to the jurisprudence of the state. We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28
(Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                         2